                                  1
                                                                       United States District Court
                                  2                                    Central District of California

                                  3                                                                          NOV 5, 2018

                                  4                                                                              BH
                                  5     WENDLIN R. RINGEL,

                                  6                      Plaintiff,
                                                                                       Case No. LACV 04-1363 SGL
                                  7                         v.

                                        COUNTY OF RIVERSIDE, et al.,                                    JUDGMENT
                                  8

                                  9                      Defendants.
Central District of California
United States District Court




                                 10

                                 11

                                 12   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

                                 13          Pursuant to the Court’s Order Denying Assignee of Record Sequoia Concepts Inc.’s

                                 14   (“Assignee”) Amended Application for Renewal of Judgment by Complaint and

                                 15   Dismissing Assignee’s Verified Complaint for Renewal of Judgment, IT IS SO ORDERED

                                 16   AND ADJUDGED that Assignee’s Complaint for Renewal of Judgment against Plaintiff

                                 17   Wendlin R. Ringel is DISMISSED with prejudice. The Court orders that such judgment be

                                 18   entered.

                                 19

                                 20          IT IS SO ORDERED.

                                 21

                                 22   Dated:      11/5/18
                                                                                               Virginia A. Phillips
                                 23                                                     Chief United States District Judge
                                 24

                                 25

                                 26
